Citation Nr: 0832260	
Decision Date: 09/19/08    Archive Date: 09/30/08

DOCKET NO.  01-05 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a right ankle 
disorder, claimed as secondary to a service-connected left 
knee disorder.

2.  Entitlement to service connection for a right knee 
disorder, claimed as secondary to a service-connected left 
knee disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The veteran served on active duty from September 1986 to 
August 1989.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a rating decision entered in February 2000 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which, in pertinent part, denied 
service connection for a right ankle disorder and a right 
knee disorder, each claimed as secondary to a service-
connected left knee disorder.

The veteran appeared at a video conference hearing in August 
2002 before the undersigned Veterans Law Judge.  He also 
appeared at a formal hearing before an RO hearing official in 
January 2001.  Transcripts of both hearings are associated 
with the claims file.

This appeal has been thrice remanded by the Board to the RO, 
via the Appeals Management Center (AMC), in Washington, DC: 
in February 2004 for additional development, including an 
examination and nexus opinion; in April 2005 for completion 
of the development directed in the 2004 remand; and, most 
recently, in November 2006 to obtain ongoing VA treatment 
records.  AMC/RO completed the additional development as 
directed, continued to deny the claim, and returned the case 
to the Board for further appellate review.  The Board finds 
all prior remand directives have been completed.  Id.




FINDINGS OF FACT

1.  Service connection is in effect for a left knee disorder.

2.  There is no current medical diagnosis of a disorder or 
disease of the right knee or right ankle.


CONCLUSION OF LAW

Neither a right knee nor a right ankle disorder is 
proximately due to, the result of, or aggravated by, the 
service-connected left knee disorder.  38 U.S.C.A. §§ 1131, 
5103, 5103A, 5107(b) (West 2002 and Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159(c), 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The veteran's claim was received and adjudicated prior to the 
enactment of the VCAA.  Nonetheless, the requirements of the 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126, have been met.  There is no issue as to 
providing an appropriate application form or completeness of 
the application.  While there were prior VCAA notice letters 
issued to the veteran, in January 2007, pursuant to the 
Board's 2006 remand, VA notified the veteran of the 
information and evidence needed to substantiate and complete 
a claim, to include notice of what part of that evidence is 
to be provided by the claimant and what part VA will attempt 
to obtain, and how disability ratings and effective dates are 
assigned in the event service connection is granted.  The 
January 2007 letter was fully content-compliant.  See 
38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1).

Following issuance of the January 2007 letter and additional 
development, the veteran's claims were readjudicated on a de 
novo basis, as shown in the April 2008 Supplemental Statement 
of the Case.  Thus, any timing-of-notice error was fully 
cured and rendered harmless.  See Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (the issuance of a fully compliant 
VCAA notification followed by readjudication of the claim, 
such as in a Statement of the Case or Supplemental Statement 
of the Case, is sufficient to cure a timing defect).

VA has also fulfilled its duty to assist the veteran in 
obtaining identified and available evidence needed to 
substantiate a claim, and as warranted by law, affording VA 
examinations.  While he did not receive full notice prior to 
the initial decision, after notice was provided, he was 
afforded a meaningful opportunity to participate in the 
adjudication and readjudication of the claims.  His response 
to the January 2007 letter specifically stated he rested his 
claim on the evidence of record, and he had nothing further 
to submit or request.  He was provided a meaningful 
opportunity to participate in the adjudication by presenting 
pertinent evidence and testimony.  See Washington v. 
Nicholson, 21 Vet. App. 191 (2007).  In sum, there is no 
evidence of any VA error in notifying or assisting the him 
that reasonably affects the fairness of this adjudication.

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Governing Law and Regulation

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until 
the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

A disability which is proximately due to or the result of a 
service-connected injury or disease shall be service 
connected.  38 C.F.R. § 3.310.  Further, a disability which 
is aggravated by a service-connected disorder may be service 
connected to the degree that the aggravation is shown.  Allen 
v. Brown, 7 Vet. App. 439 (1995).

In order to establish entitlement to secondary service 
connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical evidence establishing a nexus between the 
service-connected disability and the current disability.  See 
Wallin v. West, 11 Vet. App. 509, 512 (1998).

Analysis

In his August 1999 claim, the veteran asserted that he 
sustained right knee and right ankle disorders as a result of 
favoring the service-connected left knee.  Although he basis 
his claims solely on a secondary basis, the Board nonetheless 
reviewed the service treatment records.  They are entirely 
negative for any complaints, findings, or treatment for, 
right knee or right ankle symptoms or disorders.  The veteran 
only indicated a prior history of left knee complaints and 
symptoms on his February 1989 Report Of Medical History for 
his examination at discharge.  The February 1989 Report Of 
Medical Examination For Discharge notes the right lower 
extremities were assessed as normal.

Records associated with the veteran's application for 
benefits administered by the Social Security Administration, 
as well as his VA treatment records note longstanding 
complaints of right knee pain, but there is no probative 
medical evidence of a definitive diagnosis, other than 
chronic pain.

The July 2004 examination report notes the examiner's review 
of the claims file and his observation that MRI scans of the 
right knee and right ankle resulted in non-specific findings, 
and that multiple past orthopedic examinations revealed no 
conclusive evidence of pathology of either joint.  The 
veteran presented ambulating with the assistance of a cane.  
Physical examination revealed no swelling of the left knee.  
Range of motion was 5 to 95 degrees.  Drawer and grind signs 
were negative, and there was no laxity.  Examination of the 
right ankle revealed mild swelling, range of motion on 
dorsiflexion of 0 to 35 degrees and plantar flexion of 0 to 
34 degrees.  The examiner rendered diagnoses of history of 
strain/sprain right ankle, which could be considered chronic, 
without evidence of fatigability or incoordination, and no 
specific pathology of the right knee.

As noted in the Introduction, the examiner did not provide a 
nexus opinion-perhaps in light of his not making a specific 
diagnosis.  Nonetheless, the Board remanded for another 
examination and nexus opinion.  The May 2005 examination 
report notes the examiner reviewed the claims file, and asked 
the veteran's fiancé-who accompanied him and volunteered 
answers to the examiner's questions, to leave the examination 
room so the veteran could provide his history and symptoms.  
The examiner noted that it was impossible to adequately 
examine the veteran secondary to his marked hollering out in 
pain and innumerable profane exclamations meant to emphasize 
his pain.  Despite the appellant's protestations, there was 
no objective evidence of any right knee abnormality.  There 
was no swelling, sign of inflammation, or effusion.  The 
veteran actively resisted the examiner's efforts to passively 
flex the right knee.  There was generalized pain to palpation 
but no joint instability.  Lachman's and McMurray's signs 
were negative.

Examination of the right ankle revealed no sign of 
inflammation, and there was no swelling or warmth.  The 
veteran could not dorsiflex, but plantar flexion was 0 to 45 
degrees.  X-rays of the right knee were normal, and those of 
the right ankle showed post-traumatic changes.  The examiner 
opined the veteran's symptom magnification precluded any 
assessment of range of motion findings.  As far as a 
diagnostic impression, the examiner noted he was unable to 
provide a statement as to the underlying problem for the 
veteran's right knee and right ankle pain, other than he had 
a severe case of symptom magnification.  He also noted that 
his assessment was essentially the same as the examiner at 
the 2004 examination, except for the right ankle.

The examiner disagreed with the assessment of a possible 
ankle strain/sprain, as there was no objective evidence to 
support it, as the veteran's primary symptoms is subjective 
pain.  The examination report noted the examiner's 
observation that, when he called for the veteran in the 
waiting room, the veteran had a cane in the hand he was 
using.  After relatively few steps, however, the veteran 
proceeded to walk down the hall for a distance of 100+ feet 
without the need for the cane at all.  He held it in his 
hand.  After the examination, however, the veteran walked out 
of the examination room using the cane and severely bent over 
to demonstrate the extent of his limitation of motion and 
pain.

There is no medical disagreement as to the right knee; there 
simply is no diagnosis.  To the extent that the examiners may 
have disagreed on the veteran's right ankle, the Board 
accords the greater weight to the 2005 examination report.  
The examiner noted no objective signs of right ankle 
pathology, to include the absence of swelling.  Further, the 
examiner's assessment of symptom magnification is supported 
by the evidence of record.  The examiner who examined the 
veteran for the Social Security Administration noted 
exaggeration of symptoms and non-credible complaints of pain.  
Further, the VA examiner's observation of the veteran's 
ability to in fact ambulate without assistance of his cane is 
further evidence of symptom magnification.  Thus, the Board 
finds no credible evidence of an underlying disorder of 
either the right knee or right ankle which might associated 
with the claimed pain.

Perhaps the most fundamental requirement in establishing 
entitlement to service connection is that there must be 
evidence of an underlying disorder.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285 (1999) ("[P]ain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted"); dismissed in part and 
vacated in part on other grounds, Sanchez-Benitez v. 
Principi, 239 F.3d 1356 (Fed. Cir. 2001).  The preponderance 
of the evidence is that there is no diagnosed disorder of 
either the right knee or right ankle.

Thus, while Wallin element 1 is present, in that service 
connection is in effect for the left knee, element 2 is 
absent, as there is no currently diagnosed disorder.  The 
Board notes the July 2000 report of the veteran's private 
treating physician, Dr. Silk, which notes the veteran's 
altered gait secondary to his left knee disorder, had 
impacted his low back and created and aggravated his right 
knee and ankle as well.  Dr. Silk, however, like numerous 
examiners before and after him, did not render any specific 
diagnosis related to the right ankle or knee.  Earlier in the 
report he referenced a generalized myofacial pain syndrome.  
This falls short of a specific diagnosis.

The Board rejects the representative's assertion that the 
veteran's acquired psychiatric disorder may have rendered him 
incapable of meaningfully participating in the examinations.  
The examiner specifically noted the veteran's psychiatric 
history.  Further, the veteran's psychiatric disability did 
not impact whether he walked with his cane or resisted the 
examiner's efforts to passively flex his right knee.  The 
Board finds nothing to impeach the objective findings on 
examination.  Thus, the Board finds the preponderance of the 
evidence is against the claims, and hence, they are denied.  
38 C.F.R. § 3.310.

In reaching this decision the Board considered the doctrine 
of reasonable doubt.  As the preponderance of the evidence is 
against the veteran's claims, however, the doctrine is not 
for application.  Schoolman v. West, 12 Vet. App. 307, 311 
(1999).



ORDER

Entitlement to service connection for a right ankle disorder, 
claimed as secondary to a service-connected left knee 
disorder, is denied.

Entitlement to service connection for a right knee disorder, 
claimed as secondary to a service-connected left knee 
disorder, is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


